Citation Nr: 1724678	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-22 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to March 8, 2016, and to a rating in excess of 30 percent beginning March 8, 2016, for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1966 to June 1968, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a June 2016 rating decision, the Veteran was assigned a 30 percent rating for CAD effective March 8, 2016.  This does not represent a complete grant of the benefit sought on appeal however; the Board has limited its consideration accordingly.

FINDING OF FACT

For the entire period on appeal, the Veteran's CAD has been manifested by a left ventricular ejection fraction (LVEF) of no worse that 65 percent, chest pain, dyspnea, and fatigue; but is not accurately manifested by a METs workload as a result of symptoms related to nonservice-connected disabilities.   


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but not higher, for CAD have been met for the entire period on appeal.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he should have a higher rating for his service-connected CAD because his level of impairment is worse than contemplated by the currently assigned ratings.  

At a January 2012 VA examination, the Veteran reported that he had experienced episodes of sharp chest pain for years.  The examiner diagnosed CAD with a history of myocardial infarction (MI), noting the Veteran's heart disability had been treated with continuous medication.  There was no history of coronary bypass surgery.  Upon physical examination, there was no evidence of congestive heart failure.  The examiner noted that the Veteran exhibited a workload of greater than 3 METs, but not greater than 5 METs.  The examiner further noted that the Veteran experienced symptoms of dyspnea and fatigue.  The examiner noted that a stress test was not performed and that the METs workload results were based on the Veteran's responses to questioning.  Diagnostic echocardiogram testing showed left LVEF of 69 percent with no evidence of cardiac hypertrophy or dilatation.  The examiner noted that the Veteran's CAD impacted his ability to work as a result of his periodic chest pain/angina.  However, the Veteran maintained he was able to perform light yard work and carry in groceries.  The examiner noted that the disparity between the Veteran's METs workload and LVEF was due to nonservice-connected co-morbidities of chronic obstructive pulmonary disease (COPD) with emphysema, hypertension, and arthritis.  Those disabilities were noted to adversely impact the Veteran's METs workload.  Contained in the examiner's remarks was an opinion that the Veteran's LVEF of 69 percent reflected the Veteran's cardiac disability more accurately than METs workload results.  The Board notes that the normal range for LVEF is from 55 percent to 70 percent.  

At a May 2016 VA examination, the Veteran reported that his heart condition had progressively worsened over time.  The examiner noted that the Veteran required continuous medication for control of his CAD.  The examiner noted history of MI, but not of congestive heart failure.  Upon physical examination, heart sounds and rhythm were regular, heart rate was 62, and blood pressure was recorded as 123/63.  There were no abnormal breath sounds.  Diagnostic testing revealed no evidence of cardiac hypertrophy or dilatation.  Echocardiogram results showed LVEF of 65 percent with normal wall motion and thickness.  Exercise stress testing was not performed, therefore METs testing was interview-based.  The Veteran's workload was greater than 5 METs, but not greater than 7 METs.  The Veteran reported experiencing dyspnea.  The examiner noted that the limitation in METs workload was due to multiple medical disabilities including CAD, and that it was not possible to accurately estimate the percent of METs limitation attributable to each disability.  The rationale provided was that the Veteran had some lung disease from his occupation as a steel mill worker that contributed to his shortness of breath (COPD), and that the echocardiogram was the most accurate indicator of his cardiac function as it was based on an actual test rather than subjective symptoms (METs).  The examiner further noted the Veteran's CAD did not impact his ability to work. 

A review of the record shows that the Veteran also receives treatment at the VA Medical Center for various disabilities.  However, a review of the treatment notes of record does not show the Veteran to have symptoms of his CAD that are worse than those reported at the VA examinations of record.

The Board finds that the Veteran is entitled to an initial rating of 30 percent for CAD for the entire period on appeal.  In this regard, the Board notes that the January 2012 and May 2016 examiners found that the interview-based METs workload results were not a reliable indicator of the Veteran's heart disability, instead preferring to rely on echocardiogram results showing LVEF in the normal range.  As the METs workload results are considered unreliable due to the influence of nonservice-connected COPD with emphysema, hypertension, and arthritis, and LVEF of 69 percent and 65 percent are both in the normal range, the Board finds the Veteran's heart disability to have remained stable during the entire period on appeal.  Indeed, the functional impairment from CAD, characterized by substantially similar symptoms, has remained the same.  As it was determined that the findings of the May 2016 VA examination warranted a 30 percent rating, the Board finds that the 30 percent rating would be warranted for the entire period on appeal given the fact that the Veteran's overall disability picture has remained the same for that period.  Therefore, the Board finds that an initial rating of 30 percent is warranted.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

Consideration has been given to assigning a higher rating for Veteran's CAD.  However, there is no indication from the record that the Veteran has congestive heart failure.  In addition, on two separate occasions, VA examiners stated that the interview-based METs workload results were not reliable indicators of the severity of the Veteran's cardiac disability.  At the January 2012 VA examination, the Veteran's echocardiogram showed a LVEF of 69 percent.  At the May 2016 VA examination, he showed a LVEF of 65 percent.  Both LVEF percentages were noted to be more reflective of the severity of the Veteran's cardiac disability.  As noted above, those results are in the normal range.  Therefore, the Board finds the Veteran's cardiac disability picture as a whole has been stable throughout the appeal period.  Based on all the factors considered by the regulations, a higher rating is not supported by the evidence of record.  Therefore, a rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).


ORDER

Entitlement to an initial rating of 30 percent, but not higher, for CAD for the entire period on appeal is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


